DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 7/12/2021 are as follows: 
Claim 13 is cancelled by the applicant;
Claims 1-12 and 14-18 are pending;
Claims 1-9 are withdrawn from consideration;
Claims 10-12 and 14-18 are being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aler (US7028768) in view of Takayama (US2012/0006050A1).
Re Claim 10. Aler teaches a fluid circuit for a heating, ventilation, air conditioning, and refrigeration (HVACR) system, comprising (Figures 1-3): 
an HVACR unit (124a-c) (Figures 1-3; Column 2 lines 57-67); 
a variable (via variable frequency drives 122a-c) flowrate pump (101a-c) (Figures 1-3; Column 2 lines 57-62; Column 4 lines 15-45); 
a plurality of terminals (117a-c) (Figures 1-3; Column 2 lines 57-67, Column 3 lines 1-7); 
at least one of the plurality of terminals (117c) including a bypass line (right line of 117c with valve 116) configured to bypass only said terminal of the plurality of terminals, wherein a 
the at least one of the plurality of terminals including the bypass line having a valve (116) fluidly connected to the at least one of the plurality of terminals (117c) and fluidly connected to the bypass line (right line of 117c with valve 116), the valve is configured such that a flow through the bypass line is independently controlled relative to a flow through the terminal, and a flow control state of the fluid through the bypass line is selectively controlled such that at least a minimum flowrate of the process fluid through the HVACR unit is maintained (Figures 1-3; Column 3 lines 35-39 and Column 3 line 52 to Column 4 line 3); and 
a controller (121) configured to monitor a flowrate (via flow sensors 107a-c and pressure sensors 114a, 114c) of the process fluid in the fluid circuit and to control the flow control state of the bypass line such that the flowrate of the process fluid in the fluid circuit is above the minimum flowrate (Figures 1-3; Column 3 lines 35-40, Column 3 line 52 to Column 4 line 3, Column 4 lines 24-61) (It is further noted that the claim is drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. method of operating to control flowrate) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.).  
Aler teaches the bypass line comprises a valve (Figures 1-3) but fails to specifically teach wherein the valve is downstream of the bypass line and downstream of the at least one of the plurality of terminals with respect to flow of the fluid in the fluid circuit, the valve configured to receive fluid directly from the at least one of the plurality of terminals and the bypass line.
However, Takayama teaches a valve (25a-d) is downstream of a bypass line (27a-d) and downstream of the at least one of the plurality of terminals (26a-d) with respect to flow of the 
Therefore, in view of Takayama’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the valve of Aler downstream of the bypass and terminal in order to reduce the number of valves needed to control the terminal, thereby reducing cost of manufacturing.  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a single valve in place of multiple valves, since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art as a matter of obvious engineering choice.  See MPEP 2144.04 (V, B).

Re Claim 14. Aler teaches a fluid circuit for circulating a process fluid in a heating, ventilation, air conditioning, and refrigeration (HVACR) system, comprising (Figures 1-3): 
a plurality of HVACR units (124a-c), including (Figures 1-3; Column 2 lines 57-67):
a first HVACR (124a) unit having a first minimum flowrate threshold (Figures 1-3; Column 2 lines 57-67); and 

a first variable flowrate pump (101a) (Figures 1-3; Column 2 lines 57-62; Column 4 lines 15-45);
a second variable flowrate pump (101b) (Figures 1-3; Column 2 lines 57-62; Column 4 lines 15-45); 
a plurality of terminals (117a-c) for providing temperature control to a conditioned space within the HVACR system (Figures 1-3; Column 2 lines 57-67, Column 3 lines 1-7), 
at least one of the plurality of terminals (117c) including a bypass line (right line of 117c with valve 116), wherein a portion of the process fluid in the fluid circuit flowing through the bypass line bypasses only the at least one of the plurality of terminals (Figures 1-3; Column 3 line 52 to Column 4 line 3); 
the at least one of the plurality of terminals including the bypass line having a valve (116) fluidly connected to the at least one of the plurality of terminals (117) and fluidly connected to the bypass line (right line of 117c with valve 116), the valve is configured such that a flow through the bypass line is independently controlled relative to a flow through the terminal, and a flow control state of the fluid through the bypass line is selectively controlled such that a minimum flowrate of the process fluid through the first HVACR unit and the second HVACR unit is maintained (Figures 1-3; Column 3 lines 35-39 and Column 3 line 52 to Column 4 line 3); and 
a controller (121) configured to monitor a flowrate (via flow sensors 107a-c and pressure sensors 114a, 114c) of the process fluid in the fluid circuit and to control the flow control state of the bypass line such that the flowrate of the process fluid in the fluid circuit is above the 
Aler teaches the bypass line comprises a valve (Figures 1-3) but fails to specifically teach wherein the valve is downstream of the bypass line and downstream of the at least one of the plurality of terminals with respect to flow of the fluid in the fluid circuit, the valve configured to receive fluid directly from the at least one of the plurality of terminals and the bypass line.
However, Takayama teaches a valve (25a-d) is downstream of a bypass line (27a-d) and downstream of the at least one of the plurality of terminals (26a-d) with respect to flow of the fluid in the fluid circuit, the valve configured to receive fluid directly from the at least one of the plurality of terminals and the bypass line, the valve is configured such that a flow through the bypass line is independently controlled relative to a flow through the terminal (Figure 1; Paragraphs 28, 29, 35, 37, 46-48; It is noted that applicant’s “independently controlled” valve is a three-way valve, wherein an adjustment to the bypass flow rate will have an effect on the terminal flow rate.  Therefore, in as much as the applicant considers their three way valve as being “independently controlled”, so too is the valve of Takayama considered “independently controlled” for the flow control between the two flow paths.).
Therefore, in view of Takayama’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the valve of Aler downstream of the bypass and terminal in order to reduce the number of valves needed to control the terminal, thereby reducing cost of manufacturing.  Further, it would have been obvious to one 

Re Claim 11. Aler as modified by Takayama teach a plurality of the plurality of terminals (Aler 117c; Takayama 26a-d) each include the bypass line (Takayama 27a-d), each bypass line having the valve (Takayama 25a-d) fluidly connected to a respective terminal (Aler Figures 1-3; Takayama Figure 1, Paragraphs 28, 29, 35, 37, 46-48).  
Re Claim 12. Aler as modified by Takayama teach the valve (Takayama 25a-d) is a three-way valve including an inlet, an inlet from the bypass line, and an outlet (Takayama Figure 1, Paragraphs 28, 29, 35, 37, 46-48).  
Re Claim 15. Aler as modified by Takayama teach a second of the plurality of terminals includes a second bypass line (Takayama 27a-d) (Aler Figures 1-3; Takayama Figure 1, Paragraphs 28, 29, 35, 37, 46-48).  
Re Claim 16. Aler as modified by Takayama teach the bypass valve (Aler 116; Takayama 25a-d) but fails to specifically teach the valve is defaulted into a state in which flow through the bypass line is disabled. However, only two finite solutions exist for setting the default state of the bypass valve, namely a default open state and a default closed state.  Therefore, when there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. In this instance, the predictable solutions are the valve defaults to an open state to bypass the terminals or the valve defaults to a closed state to open the terminal flow path.  If this leads to the 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Aler and Takayama’s valve, by trying to set the default state of the bypass valve to closed, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Re Claim 17. Aler as modified by Takayama teach the controller is configured to selectively enable flow through the bypass line by changing the valve to a flow enabled state in which flow through the bypass line is enabled in response to the flowrate as monitored being below a minimum flowrate threshold (Aler Figures 1-3; Takayama Figure 1, Paragraphs 28, 29, 35, 37, 46-48) (It is further noted that the claim is drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. method of operating to control flowrate) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.).  
Re Claim 18. Aler as modified by Takayama teach the minimum flowrate threshold is a relatively lower of the first minimum flowrate threshold and the second minimum flowrate threshold (Aler Figures 1-3; Takayama Figure 1, Paragraphs 28, 29, 35, 37, 46-48) (It is further noted that the claim is drawn to an apparatus and not a method of operating.  Therefore, the presence of process limitations (i.e. method of operating to control flowrate) on product claims, .

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TRAVIS RUBY/Primary Examiner, Art Unit 3763